          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


COMMONWEALTH EQUITY SERVICES,
LLC d/b/a COMMONWEALTH FINANCIAL
NETWORK and MARGARET BENISON,

                        Plaintiffs,
                                                     Civil Action No. 18-12314-DJC
v.

THE OHIO NATIONAL LIFE INSURANCE
COMPANY; OHIO NATIONAL LIFE
ASSURANCE CORPORATION; and OHIO
NATIONAL EQUITIES, INC.,

                        Defendants.


           PLAINTIFFS MEMORANDUM IN SUPPORT OF THEIR
 MOTION TO COMPEL FINRA ARBITRATION AND STAY COURT PROCEEDINGS

       Plaintiffs Commonwealth Equity Services, LLC                        ) and Margaret

Benison    Benison                             hereby submit this Memorandum in support of

their Motion to Compel FINRA Arbitration and Stay Court Proceedings.

                                      I.    INTRODUCTION

       Plaintiffs seek to compel arbitration against Defendants Ohio National Equities, Inc.

                 The Ohio National Life Insurance Company                       , and Ohio

National Life Assurance Corporation                                                      rising

from Ohio National s breach of their Selling Agreement                          with

Commonwealth and intended beneficiary Benison, a Commonwealth representative.

       This dispute must be arbitrated in

Arbitration because                          -Dealer (ON Equities), Commonwealth, and Benison

are subject to mandatory arbitration pursuant to the FINRA Code of Arbitration Procedure
          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 2 of 21




                    , §13200; and/or (2) all Defendants are signatories to the Selli

Addendum which contains a voluntary agreement to arbitrate this dispute with FINRA.

                       II.      NATURE AND STATUS OF PROCEEDINGS

        Plaintiffs initiated arbitration by filing a Statement of Claim with FINRA in accordance

with the FINRA Code §13804(a)(2).1 The Statement of Claim arises from

breach of the Selling Agreement; breach of the implied covenant of good faith and fair dealing;

fraud; and c. 93A violation, and seeks monetary damages and permanent injunctive relief.

        At the same time, Plaintiffs filed a virtually identical Court Complaint seeking temporary

injunctive relief.2 Prior to filing the injunctive motion in Court, Plaintiffs sent Ohio National a

Local Rule 7.1 letter asking to confer. 3 In its response,4 Ohio National stated:

              Given that your clients have filed an arbitration complaint and are
              seeking to proceed with the same, we would like a commitment that
              Plaintiffs will dismiss all demands for relief in the above-
              referenced action except for the prayer for injunctive relief.
              Otherwise, after having conferred with you pursuant to Local Rule
              7. l, we intend to file a motion to dismiss.

Ex. B, 1-2.

        Thus, Ohio National conceded that the only matter to be addressed in court was

temporary injunctive relief in accordance with FINRA Code §13804. However, inexplicably,

Ohio National has now reversed its position and argues, both in this Court and in FINRA, that

the entire dispute should be addressed in Court, not FINRA Arbitration. 5 See Joint Statement of

the Parties (Doc. 14), 6; Ex. C, 1-2.


1
  FINRA Case No. 18-03835. See Joint Statement of the Parties (Doc. 14), 3.
2
  FINRA Arbitration does not provide for temporary injunctive relief but FINRA Code §13804 allows parties to seek
such temporary relief in court after having filed a FINRA Statement of Claim.
3
  A true and accurate copy of the November 5, 2018 letter is attached hereto as Exhibit A.
4
  A true and accurate copy of the November 6, 2018 letter is attached hereto as Exhibit B.
5
  A true and accurate copy of                                                                                 -
Arbitrability is attached hereto as Exhibit C. Through Local Rule 7.1 conference, the Parties have discussed and
resolved several issues resulting in Plaintiffs deciding not to pursue temporary injunctive relief in court.

                                                       2
          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 3 of 21




                                 III.     FACTUAL BACKGROUND6

    A. Parties.

        Ohio National are three Ohio companies. Verified Complaint ( Comp. ), ¶¶1, 29-31;

Answer, ¶¶29-31. ON Equities is a Broker-Dealer which distributes variable annuity contracts

issued by ON Insurance and ON Assurance, two insurance companies which are the parent of

ON Equities. Id., ¶¶29-31, Exs. A, G at 12, 26.7 Commonwealth, a Massachusetts corporation,

is a Broker-Dealer in the business of selling securities products through its Representatives,

including Benison, who is a FINRA Associated Person. Id. ON Equities and Commonwealth

are Members of FINRA. Id., ¶¶1, 30, Exs. A at ¶2, G at 26;8 Answer, ¶30.

    B. Selling Agreement.

        In 1998, Ohio National entered into a Selling Agreement with Commonwealth, pursuant

to which Commonwealth (through its Representatives)

such as variable annuities. See Comp., ¶1, Exs. A at 1, 9 B, C and Q; Answer, ¶1. Under the

Selling Agreement, Commonwealth and its Representatives, such as Benison, became

independent contractors of Ohio National. See Comp., Ex. A at ¶16. To sell the Contracts under

the Selling Agreement,                          Representatives were required to become insurance

agents of Ohio National, and Commonwealth was charged with aiding Ohio National in

appointing and licensing the Representatives. Id., Exs. A at ¶4, G at 26.

        Ohio National Contracts are securities sold by Commonwealth and their Representatives,




6
  A complete recitation of the factual background is contained in the Verified Complaint, which is incorporated
herein by reference.
7
  ON Equities also underwrites each Contract. Id., Exs. A at 1, G at 26.
8
   ON Equities] and the broker-dealers are registered under the Securities Exchange Act of 1934 and are members
                                                   Comp., Ex. G, 26.
9
                        ON
                                                                        See Comp., ¶1, Ex. A, 1.

                                                       3
           Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 4 of 21




such as Benison, in forty-nine states. Id., Exs. A at 1, G at 12, 26. 10 Ohio National receives

revenue from the sale of each contract in the form of a premium paid on the contract by the

customer. Id., ¶¶61 - 81, Exs. A          C. Pursuant to the Addendum and Section 9 of the Selling

Agreement, Ohio National must pay commissions to Commonwealth for each contract sale. Id.,

¶¶63 - 71, Exs. A       C. The Selling Agreement and Prospectuses indicate that a portion of the

premium is paid to ON Equities which then distributes a portion of that to Commonwealth. Id.,

Exs. A at ¶10,11 G at 26.12 Additionally, the Selling Agreement required Commonwealth to enter

into a contract for the distribution of the compensation to its Representatives. 13 Id., Exs. A at 9,

G at 26.

         Ohio National announced the termination of the Selling Agreement, and informed

Commonwealth that no earned trail commissions would be paid post termination. Id., ¶¶8-10,

Exs. A D. This action violates the express terms of the Selling Agreement Addendum which

provides: [A]t the termination of this contract all commissions

     shall continue to be payable to Commonwealth[.] Id., ¶¶8-10, Ex. C.

     C. Written Agreement to Arbitrate.

         The Selling Agreement Addendum includes a broad agreement between Commonwealth



Arbitration Procedure of the NASD, or similar rules or code in effect on the date of the

10
                                                                    icies ("Contracts") described in this Agreement,
which are deemed securities under the Securities Act of 1933." Comp., Ex. A, 1. The variable annuity contracts
are sold by our insurance agents who are also registered representatives of broker-dealers that have entered into
distribution agreements with [ON Equities], a wholly-                               Id., Ex. G, 26.
11
      [Ohio National] is required to refund premiums or return contract values and waive surrender charges on any
Contract for any reason, in the first eighteen months of any Contract, then no commission will be payable      and
any commission previously paid for said premiums must be refunded to ON                   Id., Ex. A, ¶10.
12
            [ON Equities] up to 4.50% of each purchase payment and [ON Equities] then pays part of that to the
broker-dealers. The amounts may vary by broker-            Id., Ex. G, 26.
13
                                                                                                             [Ohio
National] will be governed by agreement between BD and its Representatives and its payment will be the BD's
responsibility. Id., Ex. A, ¶9.

                                                          4
         Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 5 of 21




                                      See Comp., Ex. C. Additionally, the Selling Agreement states

that Ohio National and Commonwealth agree to abide by all rules and regulations of the NASD.

Id., Ex. A, ¶3.

                                         IV.     ARGUMENT

        The present dispute is subject to FINRA Arbitration for three (3) independent reasons. First,

based on their membership in FINRA, ON Equities, Commonwealth and Benison are subject to

mandatory arbitration pursuant to FINRA Code §13200(a). Second, Ohio National and

Commonwealth are signatories to the Selling Agreement, which includes an Addendum containing

an agreement to arbitrate this dispute in FINRA. See Comp., Exs. A C, G; Answer, ¶¶1, 29-31.

Third, Ohio National is also required to arbitrate                                             -party

beneficiary of the Selling Agreement. Thus, Ohio National should be compelled to FINRA

Arbitration and the entire court case stayed.

        In the alternative, if this Court compels arbitration between some, but not all of the parties,

the case should be stayed in this Court pending the outcome of said arbitration.

      A. ON EQUITY, COMMONWEALTH AND BENISON ARE SUBJECT TO
         MANDATORY ARBITRATION PURSUANT TO FINRA CODE §13200.

        1. FINRA Code §13200(a).

        ON Equities, Commonwealth and Benison are subject to mandatory arbitration pursuant to

FINRA Code §13200(a), which provides:

                  Except as otherwise provided in the Code, a dispute must be arbitrated under the
                  Code if the dispute arises out of the business activities of a member or an associated
                  person and is between or among: Members; Members and Associated Persons; or
                  Associated Persons.
Id.

        FINRA Code §13200(a) clearly applies because it is undisputed that: (1) ON Equities and

Commonwealth are Broker-Dealers who are Members of FINRA (Verified Complaint, ¶¶1, 30,


                                                    5
          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 6 of 21




Exs. A at 1, ¶2, G at 26; Answer, ¶30); (2) Benison is a representative registered with FINRA

and an Associated Person (Id., ¶27) and (3) the dispute arises out of the business activities of

Commonwealth, ON Equities and/or Benison               i.e. the business activities described in the

Selling Agreement, namely the sale of variable annuities. As such, those three parties are subject

to mandatory arbitration pursuant to FINRA Code §13200(a).

        Membership in self-regulatory organizations such as FINRA14 are contractual in nature and

the rules of such organizations are sufficient to compel arbitration under the FAA. See Paul Revere

Variable Annuity Ins. Co. v. Zang, 248 F.3d 1, 9 (1st Cir. 2001) (compelling arbitration in FINRA

                                           ; Fenton v. Linsco/Private Ledger Corp., 1996 WL 464045,

*2 (D.Mass., 1996) (same); McCulloch v. Janney Montgomery Scott L.L.C., 2014 WL 4627810, *6

(Ohio App. 7 Dist., 2014) (same); ON Equity Sales Co.v. FINRA Dispute Resolution, Inc., 2008

WL 281788,*4 (S.D. Ohio, 2008) (same).

        2. FINRA Code §13200(b).

        Ohio National has not challenged the above analysis. Rather, Ohio National simply

argues that FINRA Code §13200(b) is applicable and therefore arbitration is not mandatory.

FINRA Code §13200(b)          the so-called insurance business exception          provides that Disputes

arising out of the insurance business activities of a member that is also an insurance company are

not required to be arbitrated under the Code. Id. (emphasis added).

                                                                           , including: (1) whether

FINRA Code §13200(b) is applicable to the facts here must be decided by FINRA Arbitrators,

not the Court; (2) §13200(b) cannot apply because it expressly only applies to insurance


14
                                                                                                        -
                         Shen v. CMFG Life Insurance Company, 2016 WL 1129308, *2 (D. Mass., 2016). Courts
continue to enforce NASD arbitration clauses through FINRA arbitration and interpret and enforce NASD's rules as
applicable to FINRA. Id.

                                                       6
             Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 7 of 21




companies and ON Equities is not an insurance company; and (3) §13200(b) only applies to

                       insurance business activities which is not at issue in this dispute.

        i.       FINRA Arbitrators, not the Court, Must Decide Whether FINRA Code
                 §13200(b) Applies to the Facts of This Case.

        Once a court determines that the parties entered into a valid arbitration agreement, then it



                                                       John Wiley & Sons, Inc. v. Livingston, 376 U.S.



                                                                           . Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 84-86 (2002). Specifically, any questions concerning an

interpretation of FINRA rules (including whether FINRA Code §13200(b) is applicable) are for

FINRA arbitrators to decide. See Id.; Baker v. Schuler, 2002 -Ohio- 5386, ¶¶ 38-39, 2002 WL

31243491, *5 6 (Ohio App. 2 Dist., 2002) (holding that arbitrators are to decide whether the claims

fell within the NASD insurance business exception).15

        T



                                              Howsam, 537 U.S. at 84-85. In Howsam, the Supreme

Court rejected the argument that a court should decide, as an initial matter, whether claims were

                                                 R


15
   See also Paquette v. McDermott Investment Services, LLC, 2014 WL 5313945, *8 (D. Mass., 2014) (leaving
question of whether claims were eligible for FINRA arbitration, or should be sent to AAA, to the FINRA
arbitrators); ON Equity Sales Co., 2008 WL 281788 at *4 (holding that FINRA is to determine questions of
eligibility, such as to whom NASD Rules apply); Hendricks v. UBS Fin. Services, Inc., 546 Fed. Appx. 514, 519

determination of whether to permit individual arbitration claims); FSC Sec. Corp. v. Freel, 14 F.3d 1310, 1312-13
(8th Cir. 1994) (holding that,




                                                         7
           Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 8 of 21




NASD arbitrators, comparatively more expert about the meaning of their own rule, are

                                                          Id. at 85. As a result, the Court held that,



infer that th                                                                     Id. The Court

expressly noted that NASD R

                                                                   Id. at 86 (citing NASD Code

§1032416). Consequently, the Court concluded that questions of eligibility under the NASD Rule

were for the arbitrators. Id.

         Moreover, Ohio National is well aware that FINRA Arbitrators, not the court, decide the

applicability of FINRA Rules. In O.N. Equity Sales Co., ON Equity Sales, a subsidiary of ON

Insurance, sought to avoid FINRA arbitration against claims by customers. 2008 WL 281788 at

*1. After several courts compelled ON Equity Sales to arbitrate, ON Equity Sales sued FINRA

seeking to enjoin it from requiring ON Equity Sales to submit to arbitration. Id. ON Equity

Sales claimed that its agreement to arbitrate in FINRA, based on the FINRA Code, applied only

                                                  FINRA                                         Id. at *4.

The court denied the injunction, stating that under Howsam, the Supreme Court rejected the

argument that a court should

arbitration under an NASD Rule. Id. (citing Howsam, 537 U.S. at 85). Instead, the court



own rule,                                                                 Id. The court found that it

was for FINRA to determine questions of eligibility, such as to whom NASD Rules apply. Id.



16
                                                   e panel has the authority to interpret and determine the
applicability of all provisions under the Code.
Code §13413.

                                                   8
            Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 9 of 21




         ii.      FINRA Code §13200(b) Can Not Apply Because ON Equities is Not an
                  Insurance Company.

         Defendants admit that ON Equities is a broker-dealer and member of FINRA, and not an

insurance company. See Comp., ¶30; Answer, ¶30; Ex.C, 2 n. 1. Therefore, FINRA Code

§13200(b) does not apply to ON Equities. Baker, 2002 -Ohio- 5386, ¶¶ 38-39, 2002 WL

31243491,*5 6 (argument that the insurance business exception applies must fail because none of



         iii.     FINRA Code §13200(b) Does Not Apply Because the Dispute Does Not


         Even if ON Equities were an insurance company, it would not mean that any dispute

                                                          Paul Revere Variable Annuity Ins. Co., 81

F.Supp.2d at 233 34. To the contrary, courts have almost universally held

an insurance company is not enough to trigger the exception. Id. Courts instead examine the

degree to which the pending claim is entangled with the company's insurance business. Id.17 This

court has                   lthough the dispute may tangentially implicate general insurance business

concepts, that fact does not transform                     into one that falls within the insurance business

exception. Paul Revere Variable Annuity Ins. Co., 81 F.Supp.2d at 234.

         To fall within the insurance exception, a complaint should raise complex insurance law

questions. Pitter v. Prudential Life Ins. Co. of America, 906 F. Supp. 130 (E.D. N.Y., 1995); Cular

v. Metropolitan Life Ins. Co., 961 F. Supp. 550 (S.D. N.Y., 1997); Prudential Ins. Co. of America v.

Shammas, 865 F. Supp. 429 (W.D. Mich., 1993); IDS Life Ins. Co. v. Royal Alliance Associates,


17
   See also Armijo v. Prudential Ins. Co. of America, 72 F.3d 793, 800 (10th Cir. 1995); Cular v. Metropolitan Life Ins.
Co., 961 F.Supp. 550, 558 (S.D.N.Y., 1997); Vitone v. Metropolitan Life Ins. Co., 943 F.Supp. 192, 198 (D.R.I., 1996)
                                                                                     ss would be required to resolve the
plaintiff's claims); Wojcik v. Aetna Life Ins. and Annuity Co., 901 F.Supp. 1282, 1291 (N.D.Ill., 1995); Young v.
Prudential Ins. Co. of America, 297 N.J.Super. 605, 688 A.2d 1069, 1081 (1997) (looking to whether insurance practices


                                                           9
         Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 10 of 21




Inc., 266 F.3d 645 (7th Cir. 2001). Where there are no technical issues of insurance law present,

arbitration proceeds, such as in a dispute where an insurer sells variable annuities. IDS Life Ins.

Co., 266 F.3d at 652. The purposes of the exclusion are to keep arbitrators away from issues that

are peculiar to insurance, such as reserves, reinsurance, actuarial calculations, rates, coverage, and

mandatory terms, and to prevent arbitrators from being swamped with insurance claims, which are

                                                    IDS Life Ins. Co., 266 F.3d at 652 (citation

omitted). Variable annuities are securities, and where a dispute concerning their sale does not

implicate technical questions peculiar to insurance, the exception does not preclude arbitration. Id.

If the claims concern general claims that require no special insurance industry knowledge for their

resolution, the exception does not apply. Id.

        Here, this is a breach of contract action involving securities, not a dispute that raises

complex insurance law issues. The Selling Agreement describes the Contracts as securities

registered under the Securities and Exchange Act of 1933. See Comp., ¶82, Exs. A at 1, G at 1;

Answer, ¶82. The Verified Complaint alleges no causes of action the resolution of which requires

an arbitrator to have technical knowledge peculiar to the insurance business. See Comp., ¶¶163-

216.

    B. OHIO NATIONAL AND COMMONWEALTH ARE ALL SIGNATORIES TO THE
                                     BROAD ARBITRATION PROVISION
       THAT COVERS THE PRESENT DISPUTE.

        The Selling Agreement Addendum includes a subsection which provides in full:

            Arbitration:
            All parties to this agreement submit and agree that all disputes between
            the parties of whatever nature or subject matter relating to the duties,
            obligations, representations, and warranties undertaken by this Agreement,
            and relating to this Agreement itself, whether existing on the date hereof
            or arising hereafter, shall be submitted to arbitration in accordance
            with the Code of Arbitration Procedure of the NASD, or similar rules
            or code in effect on the date of the submission of any such dispute.


                                                   10
          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 11 of 21




             Judgment upon the award rendered by the arbitrators may be entered in
             any court of competent jurisdiction.

Comp., Ex. C (emphasis added).

         1. The Current Dispute Falls Within the Scope of the Agreement to Arbitrate So
            This Dispute Must be Arbitrated.

         Here, the arbitration provision is broad: disputes of whatever nature or subject matter

relating to the duties, obligations, representations, and warranties undertaken by this Agreement

shall be submitted to arbitration. Clearly, the disputes at issue here             breach of contract terms

(i.e. payment of commissions), breach of implied covenant, etc.                fall within the scope of this

arbitration provision.                                              shall

brought ... upon any issue referable to arbitration                              Thus, all claims against all

Defendants must be submitted to arbitration.

         Courts regularly send cases to arbitration that have arbitration clauses that are narrower

and less clear than the clause at issue here. For example, in Paquette, the court was confronted

with a provision that was not as extensive as the provision at issue here                                        not

use the sweeping language often found in arbitration agreements. Paquette, 2014 WL 5313945

at *7. Nevertheless, the Paquette court held that the liberal policy favoring arbitration requires

courts to refer disputes to arbitration even when faced with an agreement that "is ambiguous as

to whether claims ... are arbitrable." Id. 18 Where an arbitration clause is broad in scope, there is

a presumption that the parties intended issues concerning arbitrability to be decided by the



18
   See also Grand Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 9 (1st Cir. 2014); Shearson/Am. Express, Inc.
v. McMahon, 482 U.S. 220, 223, 241 42 (1987) (holding that parties could be compelled to arbitrate RICO claims

controversy arising out of or relating to my accounts, to transactions with you for me or to this agreement or the
                                                                                    Commercial Union Ins. Co. v.
Gilbane Bldg. Co., 992 F.2d 386, 387 88, 391 (1st Cir. 1993) (holding that defendant's Massachusetts unfair and

                                                                                           ).

                                                         11
           Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 12 of 21




arbitrator.19

        2.
             Arbitration Panel and, In Any Event, Fail as a Matter of Law.

             i.      FINRA Arbitrators, not the Court, Must Decide Challenges to the
                     Application of the FINRA Code.



with the                                                                                             and

specifically the scope and application of FINRA Code §13200. See Joint Statement of the Parties

(Doc. 14) at 6-7. As set forth in Section IV(A)(2)(i) above, questions concerning an interpretation

of FINRA rules are for FINRA arbitrators to decide. Thus, this Court should refer this matter to

arbitration and Ohio National can argue its position in front of FINRA Arbitrators charged with

interpreting the FINRA Code.

             ii.     Ohio N                                        FINRA §13200(a) is Simply
                     Unavailing.

        Ohio National argues that the                                                    FINRA Code

language prohibits arbitration because                                                      Industry

Code, and specifically FINRA Rule 13200, do not contemplate FINRA arbitration . . . by non-

                                                                    . See Joint Statement of the Parties

(Doc. 14), 6-7. This argument is meritless for at least three (3) fundamental reasons.

        First,

determining which parties agreed to arbitrate.                                      All parties to this

agreement submit and agree that all disputes between the parties            shall be submitted to

arbitration        Comp., Ex. C. (emphasis added). All parties includes ON Insurance and ON

Assurance. Simply put, as is typical, the arbitration clause has two parts: (1) an agreement to

19
  See PaineWebber, Inc. v. Landay, 903 F.Supp. 193, 197 (D.Mass.,1995); Elahi, 87 F.3d at 594; Dialysis Access
Center, LLC v. RMS Lifeline, Inc., 638 F.3d 367, 383 (1st Cir., 2011).

                                                     12
            Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 13 of 21




arbitrate, and (2) an agreement dictating the location and rules that will govern the arbitration

i.e. FINRA.20

           The plain and ordinary meaning of the arbitration provision makes clear that the parties

intended that disputes that arise between all of the parties shall be submitted to FINRA

arbitration. See Comp., Ex. C. When addressing

the intent of the parties. Sunoco, Inc. (R & M) v. Toledo Edison Co., 953 N.E.2d 285, 292 (Ohio

2011); A.L. Prime Energy Consultant, Inc. v. Massachusetts Bay Transportation Auth., 479

Mass. 419, 429 (Mass. 2018). The intent of the parties is determined by the plain and ordinary

meaning of the language used in the contract. Id. When the language is clear, a court may look

                                                                                 Id.

           Here, the plain language of the provision which states that disputes between all parties

 shall be submitted to arbitration shows the intent of all parties. The second part of the

arbitration provision plainly identifies FINRA as the arbitration forum, and that FINRA rules

will apply to the arbitration. The arbitration provision requires the parties to submit this dispute

to FINRA arbitration in the manner provided by FINRA rules. As such, Plaintiffs filed this case

in FINRA simultaneously to seeking Court ordered temporary injunctive relief as required under

FINRA Code §13804.

           Second, Ohio National                                               §13200(a) does not in any way

prohibit any party from voluntarily agreeing to FINRA Arbitration. It does not in any way address

the issue of parties voluntarily agreeing to FINRA arbitration.



20
     See e.g. Prestera v. Shearson Lehman Bros., Inc., 1986 WL 10095, *5 (D.Mass., 1986) (compelling arbitration

me or to this agreement or the breach thereof, shall be settled by arbitration in accordance with the rules, then in
effect, of the National Association of Securities Dealers, Inc."); Preston v. Ferrer, 552 U.S. 346, 361 (2008)

                                                                                                             .

                                                           13
         Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 14 of 21




Arbitration,                                the contours of mandatory arbitration. Thus, the

application of §13200(a) does not relieve ON Insurance and ON Assurance from its agreement to

arbitrate which was entered into voluntarily by its signature on the Selling Agreement Addendum.

As shown below in (iii), there are numerous examples of parties not subject to mandatory arbitration

under §13200(a) being compelled to arbitrate because they voluntarily agreed to do so.

        Third,               apparent interpretation of the arbitration provision      that Ohio

National only agreed to arbitrate if required to arbitrate pursuant to §13200(a)        is prohibited

under the ordinary rules of contract interpretation as it renders the arbitration provision



specific purpose and will avoid interpretations that ren

Wohl v. Swinney, 2008-Ohio-2334, 888 N.E.2d 1062, ¶ 22 (2008). See also National Ben.

Programs, Inc. v. Express Scripts, Inc., 2010 WL 1963431, *7 (S.D.Ohio, 2010); Hanover Ins.

Group, Inc. v. Chartis Specialty Inc. Co., 2013 WL 4495659, *2 3 (D.Mass., 2013). As FINRA

members and associated persons, ON Equities and Plaintiffs are already required under §13200

to submit to FINRA arbitration. See FINRA Code §

formulating the arbitration provision could not be to force parties already required to arbitrate

before FINRA to arbitrate before FINRA.

        Moreover, t                                                                     Moses H. Cone

Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)

place for the exercise of discretion by a district court, but instead mandates that district courts shall

direct the parties to proceed to arbitration on issues as to which an arbitration agreement has been

          Dean Witter Reynolds, Inc. v. Byrd

of federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of



                                                    14
         Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 15 of 21




                    Id., at 221. See also PaineWebber Inc. v. Elahi, 87 F.3d 589, 594 (1st Cir. 1996)

(Federal law determines the scope of the arbitration clause); Grand Wireless, Inc., 748 F.3d 1, 7

(1st Cir. 201

                                                                               (citations omitted). Plus, as

this Court stated in Paquette, In determining whether the particular dispute falls within a valid



particular grievance should not be denied unless it may be said with positive assurance that the



Paquette, 2014 WL 5313945 at *6 (citations omitted).

        Thus, the only meaningful interpretation of the arbitration provision is that all parties to

the agreement are required to submit disputes to FINRA arbitration, and that the arbitration will

proceed according to the FINRA Code.

             iii.
                        Compelled Non-FINRA Members to FINRA Arbitration Based on Pre-
                        Dispute Arbitration Agreements, and FINRA Has Repeatedly Arbitrated
                        Disputes Involving Non-FINRA Members.

        There is simply                                                 that FINRA will not arbitrate

disputes involving non-members.21 First,

role to speculate as to what FINRA will do if the matter is referred to arbitration. Second, Ohio

National cites no authority for its position. Third, there are numerous examples that directly

                                       i.e. courts direct non-members to arbitrate at FINRA and/or

FINRA Arbitration Panels require non-members to arbitrate and assert jurisdiction over them.

FINRA can and frequently does conduct arbitrations between members and non-members where,


21
  See Joint Statement of the Parties, in which Ohio National contends FINRA will not arbitrate with any non-
members with sole limited exception of non-member Registered Investment Advisors who have executed post-
dispute arbitration agreements. Joint Statement of the Parties (Doc. 14), 7.

                                                       15
           Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 16 of 21




as here, the parties entered a pre-dispute agreement requiring FINRA arbitration; often those

arbitrations have been referred by a court.

          For example, in Raymond, James & Associates, Inc. and Scott Lewis v. Southwest

Corporate Investment Services, NASD conducted an arbitration involving a non-member over

the non-                                                                             -00005, 2005 WL

628190, *3 (Mar. 4, 2005). Similarly, in UBS Financial Services. Inc. v. Fagenson, FINRA Case

No. 17-00195, 2017 WL 4785856, *2 (Oct. 19, 2017), the panel held that arbitration between a

non-member corporation and its former employee

execution of a pre-dispute agreement containing an arbitration provision. Similarly, in E*trade

Financial Corp. v. Carrasquillo, FINRA Case No. 07-02146, 2009 WL 365357, *2 (Jan. 27,

2009), the panel entered an award in an arbitration involving a non-member after a court directed

the parties to proceed to FINRA arbitration in accordance with their pre-dispute agreements.

Indeed,                the Code does not require that persons be registered with FINRA to arbitrate

before FINRA FINRA has proceeded with an arbitration involving non-members that was filed

                                                               the parties to arbitrate their disputes in

FINRA. See St. Onge v. Financial Mgt., Inc., FINRA Case No. 08-03050, 2009 WL 3554866,

*1-3 (Oct. 23, 2009).22

          Thus, it is clear that FINRA routinely arbitrates disputes such as this one between

Members, Non-Members and Associated Persons.




22
   See also, e.g., Goldstein v. Piper Jaffray & Co., 08-00527, 2009 WL 5171921, *7 (Dec. 21, 2009) (FINRA
arbitration between non-member corporate respondent and associated person); Rom v. Steele, 17-00087, 2017 WL
5869696, *2 (Nov. 24, 2017) (non-member corporation and associated person compelled arbitration against
associated person); Morgan Stanley Smith Barney, LLC v. Cook, 10-03359, 2013 WL 1857480, *3 (Apr. 22, 2013)
(non-member compelled arbitration against associated person based on pre-dispute arbitration agreement).


                                                     16
        Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 17 of 21




   C. OHIO NATIONAL MUST ARBITRATE                    BEFORE FINRA
      BECAUSE SHE IS A THIRD PARTY BENEFICIARY TO THE SELLING
      AGREEMENT.

       Benison may compel arbitration under the agreement as a non-signatory third-party

beneficiary because    traditional principles of state law allow a contract to be enforced by or

against nonparties to the contract through . . . third-party beneficiary theories[.]   See Grand

Wireless, Inc., 748 F.3d at 12 (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631

(2009)) (state law governs the inquiry as to whether a non-party to an arbitration agreement can

assert the protection of the agreement). A non-signatory, third-party beneficiary to an

arbitration agreement may invoke [an] arbitration agreement. Rose v. Volvo Const. Equipment

North America, Inc., 2007 WL 846123, *5 6 (N.D.Ohio, 2007) (citing Comer v. Micor, Inc.,

436 F.3d 1098, 1101 (9th Cir. 2006)); See also Painting Co. v. Weis Builders, Inc., 2009 WL

150674, *4 (S.D.Ohio,2009) (finding a third party beneficiary to an arbitration agreement may

compel arbitration under Ohio law).

                                                      Benison, have a right to enforce the contract as

intended third-party beneficiaries. See McCullion v. Ohio Valley Mall Co., 2000 WL 179368,

*2 (Ohio Ct. App., 2000) (citing Hill v. Sonitrol of Southwestern Ohio, Inc., 521 N.E.2d 780

(Ohio 1988)); Rae v. Air-Speed, Inc., 386 Mass. 187, 195 (1982). A third party is an intended

beneficiary to a contract if the language and context of the contract indicate that: (1)

of a right to performance in the beneficiary is appropriate to effectuate the intention of the

             (2) either (a)

                                                (b)

                                                                              Hill, 521 N.E.2d at

784; Rae, 386 Mass. at 194 (quoting Restatement (Second) of Contracts, § 302 (1981)).



                                                 17
          Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 18 of 21




         Here, the first element is satisfied as the Selling Agreement shows a clear intent to benefit
                                         23
                                              The purpose of the Selling Agreement is to have

                                                                              See Comp., Ex. A, 1. The

                                                                           Ohio National] and [ON Equities]

propose to have Commonwealth's representatives ("Representatives") who are, or will become,

duly licensed insurance agents solicit sales of the Contracts... Id.

Representatives become independent contractors and insurance agents of Ohio National. Id., Ex.

A, ¶¶4, 9. Ohio National is charged to appoint and license the Representatives as insurance

agents to sell the Contracts. Id., Ex. A, ¶

shall assist [Ohio National] and [ON Equities] on the licensing and/or appointment of

                                                                                      Id.

         The second element is likewise met given that th

commission payments to Commonwealth is to compensate the Representatives for Contract

sales. See Comp., Exs. A - B. The Selling Agreement specifically charges Commonwealth with

the obligation to distribute the Commission payments it receives from Ohio National to the

Representatives who generated them, by declaring

Representatives for Contracts solicited by the Representatives and issued by [Ohio National] will

be gov                                                                                            Id., Ex. A, ¶9.

Moreover, the Commission Schedules give each Representative the option to control how

commissions are paid. Id., Ex. A, ¶9; B.

         Thus, it is clear that Ms. Benison is a third party beneficiary of the Selling Agreement

and, therefore, can compel arbitration.


23
  Representatives or Associated persons are included in 3 out of the 4 pages to the Selling Agreement: in the
introductory paragraphs, as well as in paragraphs 4, 5, 7, 9, 12, 16, 17, 23. See Comp., Ex. A.

                                                         18
        Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 19 of 21




   D. THE CASE SHOULD BE STAYED EVEN IF ALL PARTIES ARE NOT
      COMPELLED TO FINRA ARBITRATION.

       If this Court were to find that some subset of the parties or claims are not subject to

arbitration, those claims should be stayed pending completion of the arbitration to preclude the

risk of inconsistent results between judge and arbitrator. The District Court has the inherent

power to stay proceedings where the parties are concurrently in arbitration and the claims

involve the same operative facts, are inherently inseparable, and the two proceedings would be

duplicative of each other. See, e.g. Christian Mut. Life Ins. Co. v. Monarch Life Ins. Co., 2001

WL 92154, *1 (D.Mass., 2001). Even without explicit statutory authority to do so, a court, in

its sound discretion, may stay any case pending before it as an exercise of its inherent power to

                          Bowlby v. Carter Mfg. Corp., 138 F.Supp.2d 182, 188 (D.Mass., 2001)

(citation omitted).

       Such authority is well established within the First Circuit. Id. (citing McCarthy v. Azure,

22 F.3d 351, 361 n. 15 (1st Cir. 1994); Sevinor v. Merrill, Lynch, Pierce, Fenner & Smith, Inc.,

807 F.2d 16, 20 (1st Cir. 1986). Where the factual and legal underpinnings of a Plaintiff's claims

in arbitration against one party are substantially similar to those alleged in federal court against

another party, courts in Massachusetts will stay the federal action pending the outcome of

arbitration. Baggesen v. Am. Skandia Life Assurance Corp., 235 F. Supp. 2d 30, 33 (D. Mass.,

2002). Where claims in both federal court and arbitration arise out of the performance of an

agreement, and the dispute between the parties involves questions of fact, a party is entitled to

have a motion for a stay granted by the district court. Warren Bros. Co. v. Cardi Corp., 471 F.2d

1304, 1309 (1st Cir. 1973); Bowlby, 138 F. Supp. 2d at 188 89 (finding the issues concerning an

agreement between parties in arbitration and federal court to be intertwined, requiring a stay).

       Here, all parties to this action are each charged under the Selling Agreement with certain


                                                  19
         Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 20 of 21




rights and duties. See Comp., ¶¶163-216, Exs. A-C. The issues before the Court and the arbitrator

                                                   missions under the Selling Agreement. Id. Thus,

all of the claims and parties to this action and before the arbitrator are substantially similar and

intertwined, requiring this Court to stay the action.

        In deciding whether to stay an action, courts in the First Circuit consider          potential

preclusive, evidentiary or issue-narrowing effect of arbitration, as well as considerations of

                                                                                              Sevinor,

807 F.2d at 20. Where it is conceivable



appropriate for two reasons. First, concern for judicial economy supports resolving this dispute

in a single forum. Second, the potential for preclusive effect in this federal proceeding of a



                       Bowlby, 138 F. Supp. 2d at 188 89.

        There is a strong likelihood that an arbitrator will resolve the dispute among the parties.

A determination by an arbitrator concerning the requirement of any Ohio National entity to pay

commissions under the Selling Agreement would resolve questions of fact in the present action and

lead to resolution on several issues. At the very least, the findings of an arbitrator will narrow the

issues before the court and provide for judicial economy. Thus, this court should stay this action

pending arbitration.

                                         V.       CONCLUSION

        For the reasons stated above, this Court should grant Plaintiffs Motion, stay

proceedings, and issue an order to arbitrate this dispute in FINRA in the form of the Proposed

Order submitted by Plaintiffs.



                                                   20
        Case 1:18-cv-12314-DJC Document 22 Filed 01/04/19 Page 21 of 21




                                              Respectfully submitted,

                                              COMMONWEALTH EQUITY SERVICES, LLC
                                              d/b/a COMMONWEALTH FINANCIAL
                                              NETWORK and MARGARET BENISON,
                                              By their attorneys,


                                              /s/ Jason E. Tauches
                                              Steven L. Manchel (BBO #551066)
                                              Michael G. Donovan (BBO #564257)
                                              Jason E. Tauches (BBO #569448)
                                              MANCHEL & BRENNAN, P.C.
                                              100 River Ridge Drive, Suite 308
                                              Norwood, MA 02062
                                              (617) 796-8920
                                              (617) 796-8921 (fax)
                                              smanchel@manchelbrennan.com
                                              mdonovan@manchelbrennan.com
                                              jtauches@manchelbrennan.com


Dated: January 4, 2019



                              CERTIFICATE OF SERVICE

       I certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on the date specified below.



Dated: January 4, 2019                                /s/ Jason E. Tauches




                                                21
